 Case 3:19-cv-00160 Document 17-1 Filed on 08/05/19 in TXSD Page 1 of 4



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION


 Federal Trade Commission,                   Case No. 3:19-cv-00160

        Plaintiff,                           Judge George C. Hanks, Jr.

        v.                                   Magistrate Judge Andrew M. Edison

 iBackPack of Texas, LLC, and
 Douglas Monahan,

        Defendants.



         DECLARATION OF PATRICK ROY IN SUPPORT OF
      PLAINTIFF FTC’S APPLICATION FOR ENTRY OF DEFAULT

I, Patrick Roy, declare as follows:

       1.     I am one of the attorneys representing the plaintiff, the Federal Trade

Commission, in this action. My business address is Federal Trade Commission,

600 Pennsylvania Avenue NW, Mail Stop CC-10232, Washington, DC, 20580. I

have personal knowledge of the facts stated herein and, if called as a witness,

could competently testify thereto.

       2.     On May 6, 2019, the Federal Trade Commission filed its Complaint

for Permanent Injunction and Other Equitable Relief against defendants

iBackPack of Texas, LLC, and Douglas Monahan. See Dkt. No. 1.

       3.     Defendants iBackPack of Texas, LLC, and Douglas Monahan both

timely waived service under Rule 4(d) in response to requests that were sent on

                                         1
    Case 3:19-cv-00160 Document 17-1 Filed on 08/05/19 in TXSD Page 2 of 4



May 6, 2019. True and correct copies of defendants’ waivers were filed with the

Court on May 20, 2019. See Dkt. Nos. 8, 9.

         4.    As a consequence of defendants’ waivers of service, the deadline for

the defendants to serve any responsive pleading was July 5, 2019. Fed. R. Civ.

P. 12(a)(1)(A)(ii).

         5.    Neither defendant filed or served an answer. Defendant Monahan,

appearing pro se, filed on July 8, 2019, a document titled “Motion to Dismiss,”

which was struck on July 9, 2019, for failure to comply with the Section 6.B of the

Court’s procedures. Dkt. Nos. 13, 15. No attorney has entered an appearance in

this action on behalf of iBackPack of Texas, LLC. 1

         6.    If the Court’s action on July 9, 2019 striking Defendant Monahan’s

filing is construed as denying a motion to dismiss pursuant to Rule 12, then the

latest possible date by which defendant Monahan could have timely served a

responsive pleading was July 23, 2019. See Fed. R. Civ. P. 12(a)(4)(A).

         7.    The time set forth in the Federal Rules of Civil Procedure for either

defendant to serve a responsive pleading has expired, and this time has not been

enlarged by the Court.




1
  Plaintiff understands the “Motion to Dismiss” to have been filed on behalf of
defendant Monahan only, and not on behalf of iBackPack of Texas, LLC, as it is a
“well-settled rule of law that a corporation cannot appear in federal court unless
represented by a licensed attorney.” Memon v. Allied Domecq QSR, 385 F.3d 871,
873 (5th Cir. 2004).

                                          2
 Case 3:19-cv-00160 Document 17-1 Filed on 08/05/19 in TXSD Page 3 of 4



       8.     Neither iBackPack of Texas, LLC, nor Douglas Monahan has filed

or served an answer or otherwise responded to the complaint.


I declare under penalty of perjury that the foregoing is true and correct.


Dated: August 5, 2019                      /s/ Patrick Roy
                                           Patrick Roy, Attorney-in-Charge
                                           D.C. Bar # 1023521
                                           S.D. Texas (admitted pro hac vice)
                                           proy@ftc.gov

                                           Daniel O. Hanks
                                           D.C. Bar # 495823
                                           S.D. Texas (admitted pro hac vice)
                                           dhanks@ftc.gov

                                           Federal Trade Commission
                                           600 Pennsylvania Ave NW, CC-10232
                                           Washington, DC 20580
                                           202-326-3477 (Roy); -2472 (Hanks)
                                           Facsimile: 202-326-3768

                                           Attorneys for Plaintiff
                                           Federal Trade Commission




                                          3
Case 3:19-cv-00160 Document 17-1 Filed on 08/05/19 in TXSD Page 4 of 4



                        CERTIFICATE OF SERVICE

      I, Patrick Roy, an attorney, hereby certify that on August 5, 2019, I caused

to be served true copies of the foregoing Motion for and Brief in Support of Entry

of Default on the Defendants through the CM/ECF System and by first-class mail.



                                                /s/ Patrick Roy
                                                Patrick Roy
                                                Federal Trade Commission
                                                600 Pennsylvania Avenue, N.W.
                                                Washington, D.C. 20580
                                                Phone: (202) 326-3477
                                                proy@ftc.gov

                                                Attorney for Plaintiff
                                                Federal Trade Commission




                                         4
